UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2016 Date of reporting period :	August 1, 2015 — July 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Short Term Investment Fund Annual report 7 | 31 | 16 Message from the Trustees 1 Interview with your fund’s portfolio managers 2 Performance snapshot 2 Your fund’s performance 7 Your fund’s expenses 9 Terms and definitions 11 Other information for shareholders 12 Important notice regarding Putnam’s privacy policy 13 Trustee approval of management contract 14 Financial statements 19 Federal tax information 38 About the Trustees 39 Officers 41 Consider these risks before investing: Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Inflation’s effects may erode your investment’s value over time. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Through the first half of 2016, markets around the world have shown great resilience in the face of multiple challenges. Now, as we enter the fall, many additional factors raise new concerns. Against a backdrop of sluggish growth and following a colorful political campaign, the United States will be electing a new president in a few short weeks. Overseas, challenges are widespread, from sluggish growth in Europe, Japan, and many emerging markets to global fallout from the United Kingdom’s decision to leave the European Union. As non-U.S. central banks consider new actions to boost economic growth, here at home the Federal Reserve seeks stronger economic data before it raises interest rates. The uncertainty caused by these unfolding events could well spur renewed bouts of market volatility. But we believe that opportunities can emerge despite the markets’ ups and downs. At Putnam, our portfolio managers actively pursue these opportunities. Backed by a network of global analysts, they draw on their long experience and expertise in navigating changing conditions. We share Putnam’s deep conviction that an active approach based on fundamental research can play a valuable role in your portfolio. In the following pages, you will find an overview of your fund’s performance for the reporting period ended July 31, 2016, as well as an outlook for the coming months. Now may be a good time for you to consult with your financial advisor, who can help you in determining if your portfolio remains aligned with your long-term goals, time horizon, and tolerance for risk. As always, thank you for investing with Putnam. Interview with your fund’s portfolio managers What was the interest-rate environment like during the 12 - month reporting period ended July31, 2016? Joanne: The reporting period proved to be a challenging environment with the Federal Reserve looking to balance its monetary policy between decent U.S. economic data and low inflation with the prospect of negative global conditions that could weaken the U.S. economic recovery. As such, we tried to weigh what we believed were attractive yields offered by short-term securities against the possibility of higher short-term rates should the Fed raise its benchmark rate. With increased confidence in the U.S. economy, the Fed looked to move the federal funds rate off historic lows. In December 2015, the Fed raised its benchmark rate from a range between zero and 0.25% to between 0.25% and 0.50%. Along with raising the federal funds rate, the Fed increased the rate that it paid on its Reverse Repurchase Program to 0.25%. During the second calendar quarter of 2016, slowing global growth, volatile commodity prices, and the U.K.’s surprise vote to leave the European Union (commonly known as “Brexit”), among other factors, contributed to an environment of negative interest rates abroad. These factors also contributed to downward pressure on short-term U.S. interest rates, which hovered near Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell yourshares. Performance of class P shares assumes reinvestment of distributions and does not account for taxes. ClassP shares do not bear an initial sales charge. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. See pages 3 and 7–9 for additional performance information. To obtain the most recent month-end performance, please call Putnam at 1-800-225-1581. 2 Short Term Investment Fund historic lows as the Fed balanced domestic growth objectives against heightened macroeconomic uncertainties abroad. More recently, we have seen the impact of the Securities and Exchange Commission’s [SEC] regulatory changes on the short-term bond markets with the three-month London Interbank Offered Rate [LIBOR] rising 11 basis points [0.11%] from mid-June through the end of the reporting period on July31. As cash migrated away from prime money market funds and into government money market funds, the demand for corporate debt, bank-issued debt, and asset-backed commercial paper declined. This shift has contributed to the rise in short-term borrowing costs. With money fund managers required to comply with the new SEC rules by October14, 2016, we expect LIBOR to continue to rise through the fall. How did Putnam Short Term Investment Fund perform against this backdrop? Jonathan: For the 12months ended July31, 2016, the fund outperformed its benchmark, the BofA Merrill Lynch U.S. Treasury Bill Index, and the average return of its Lipper peer group, Institutional Money Market Funds. What was your investment approach in this climate? Joanne: During the reporting period, we focused on what we consider high-quality credits, including banks and some corporate issuers of commercial paper, certificates of deposit, and other money market securities. Due to the effects of money market reform and the possibility of another Fed rate hike, we remained cautious in our positioning to maintain flexibility — focusing on the shorter end of the yield curve. Thus, we looked to increase our exposure to floating-rate issuance in the one- to three-month range while holding fixed-rate commercial paper with maturities of three months or less. In addition, we continued to enter into repurchase agreements in the overnight to one-week maturity range to provide additional liquidity during the reporting period. Repurchase agreements with what we believe are strong counterparties that are collateralized by Treasuries, mortgages This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 7/31/16. See pages 2 and 7–9 for additional fund performance information. Index descriptions can be found on page 11. Short Term Investment Fund 3 backed by U.S. government agencies, and corporate bonds and notes continued to represent a large weighting in the portfolio. At period-end, the fund also held an exposure to U.S. government agency notes — such as those issued by Federal Home Loan Banks, Federal Home Loan Mortgage Corporation, and Federal Farm Credit Banks Funding Corporation. Given our outlook on the market, we maintained a relatively low duration in an effort to limit the fund’s sensitivity to changes in short-term interest rates. On July31, 2016, the portfolio’s average duration stood at a fraction of a year, or 0.05. Under normal market conditions, the effective duration of the fund’s portfolio will generally not be greater than one year. Could you highlight some holdings that exemplified your strategy during the period? Jonathan: The fund holds investments in what we believe are large, creditworthy banks with strong balance-sheet metrics, such as Wells Fargo and Toronto-Dominion Bank. In our opinion, these banks maintain strong asset-quality measures, demonstrate solid profitability, and have good capital profiles. We also found what we considered to be attractive opportunities in first-tier corporate commercial paper programs from issuers such as Nestle and Roche Holdings. The fund was also invested in asset-backed commercial paper [ABCP] backed by what we consider to be diverse, high-quality financial assets, such as auto and mortgage loans. We believe these issuers, such as Chariot Funding and Thunder Bay Funding, have ample third-party structural support, sound management, and sponsorship from strong financial institutions. Allocations are shown as a percentage of the fund’s net assets as of 7/31/16. Cash and net other assets, if any, represent the market value weights of cash and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 4 Short Term Investment Fund What is your outlook for Fed policy in the coming months? Joanne: Amid prevailing global economic uncertainty, central banks have pledged stimulus measures in an effort to promote growth and to reassure the markets. For its part, the data-dependent Fed remains in a holding pattern, weighing the health of the U.S. economy on the one hand and macroeconomic headwinds from abroad on the other. At its July2016 meeting, the Fed kept rates steady despite a strong June employment report. However, the overall tone of its statement was less dovish, with Fed officials adding that “near-term risks to the economic outlook have diminished.” Some observers interpreted this statement as setting the stage for a rate hike later this year. We will be keeping a sharp eye on U.S. economic data for clues regarding the future path of Fed rate hikes. Meanwhile, we will continue to pursue income opportunities while preserving capital with what we consider to be the highest-quality short-term investments. Thank you, Joanne and Jonathan, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. Data in the chart reflect a new calculation methodology put into effect within the past six months. Short Term Investment Fund 5 fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Joanne M. Driscoll has an M.B.A. from the Northeastern College of Business Administration and a B.S. from Westfield State College. Joanne joined Putnam in 1995 and has been in the investment industry since 1992. Portfolio Manager Jonathan M. Topper has a B.A. from Northeastern University, and has been in the investment industry since he joined Putnam in 1990. IN THE NEWS With central banks exhausting the more traditional methods aimed at stimulating their economies, some are considering more novel strategies. Increasingly, central bankers and economists are discussing the merits of so-called “helicopter money,” which conjures images of money being dropped on the populace from the sky. Considered somewhat radical, the term was adopted in 1969 by economist Milton Friedman, who described the idea of a central bank printing money and injecting the cash directly into the economy, with the aim of boosting consumer demand and spending, and kick-starting a recovery. It differs from traditional stimulus measures, such as the U.S. government selling U.S. Treasury securities to the public in order to finance spending. With interest rates at zero — or even in negative territory — in major world economies like Japan and some European nations, the concept of helicopter money is gaining popularity. Under this strategy, cash could be transferred to people in the form of a government tax break or by simply making a direct deposit into individual bank accounts. Critics of helicopter money, however, say it could cause runaway inflation. 6 Short Term Investment Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please call Putnam at 1-800-225-1581. Class P shares are only available to other Putnam funds and other accounts managed by Putnam Management or its affiliates. See the Terms and Definitions section of this report for a definition of the share class offered by your fund. Fund performance Total return for periods ended 7/31/16 Class P (inception date) (2/19/13) Net asset value Life of fund 0.49% Annual average 0.14 3 years 0.47 Annual average 0.16 1 year 0.31 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Class P shares do not carry an initial sales charge or a contingent deferred sales charge (CDSC). For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 7/31/16 Lipper Institutional BofA Merrill Lynch Money Market Funds U.S. Treasury Bill Index category average* Life of fund 0.46% 0.23% Annual average 0.13 0.07 3 years 0.40 0.21 Annual average 0.13 0.07 1 year 0.27 0.15 Index and Lipper results should be compared with fund performance at net asset value. * Over the 1-year, 3-year, and life-of-fund periods ended 7/31/16, there were 205, 195, and 195 funds, respectively, in this Lipper category. Short Term Investment Fund 7 Past performance does not indicate future results. Fund distribution information For the 12-month period ended 7/31/16 Distributions Class P Number 12 Income $0.003125 Capital gains — Total Current rate (end of period) Class P Current dividend rate 2 0.45% Current 30-day SEC yield (with expense limitation) 0.46 Current 30-day SEC yield (without expense limitation) 3 0.20 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 For a portion of the period, the fund had an expense limitation, without which the yield would have been lower. 2 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price at end of period. 3 Based only on investment income. 8 Short Term Investment Fund Fund performance as of most recent calendar quarter Total return for periods ended 6/30/16 Class P (inception date) (2/19/13) Net asset value Life of fund 0.45% Annual average 0.13 3 years 0.43 Annual average 0.14 1 year 0.28 See the discussion following the fund performance table on page 7 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class P Net expenses for the fiscal year ended 7/31/15* 0.03% Total annual operating expenses for the fiscal year ended 7/31/15 0.28% Annualized expense ratio for the six-month period ended 7/31/16† 0.03% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 11/30/16. † Expense ratio is for the fund’s most recent fiscal half year. As a result of this, the ratio may differ from the expense ratio based on one-year data in the financial highlights. Short Term Investment Fund 9 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from 2/1/16 to 7/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class P Expenses paid per $1,000*† $0.15 Ending value (after expenses) $1,002.10 * Expenses are calculated using the fund’s annualized expense ratio, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/16. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 7/31/16, use the following calculation method. To find the value of your investment on 2/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class P Expenses paid per $1,000*† $0.15 Ending value (after expenses) $1,024.71 * Expenses are calculated using the fund’s annualized expense ratio, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/16. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 10Short Term Investment Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. Net asset values fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Share class Class P shares require no minimum initial investment amount and no minimum subsequent investment amount. There is no initial or deferred sales charge. They are available only to other Putnam funds and other accounts managed by Putnam Management or its affiliates, and no management fee is paid by such investors. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S.-dollar-denominated U.S. Treasury bills, which represent obligations of the U.S. government having a maturity of one year or less, and is intended as an approximate measure of the rate of inflation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Short Term Investment Fund 11 Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2016, Putnam employees had approximately $495,000,000 and the Trustees had approximately $131,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 12 Short Term Investment Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Short Term Investment Fund13 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2016. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the 14Short Term Investment Fund fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, Putnam Management has agreed to waive your fund’s 0.25% management fee until at least November 30, 2017. Putnam Management’s support for this waiver arrangement was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the third quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds Short Term Investment Fund 15 and the fifth quintile the most expensive funds. The fee and expense data reported by Lipper as of December 31, 2015 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. 16 Short Term Investment Fund The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-­year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, which commenced operations on February 19, 2013, the Trustees considered information about the fund’s total return, and your fund’s performance relative to its benchmark, for the one-year period ended December 31, 2015. Over that period, your fund’s class P share net return was positive and approximated the return of its benchmark. Because your fund commenced operations on February 19, 2013, the Trustees considered that there had not been a sufficiently long period of time to allow for definitive conclusions about the fund’s performance.(When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to Short Term Investment Fund 17 be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 18 Short Term Investment Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Short Term Investment Fund 19 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Short Term Investment Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Short Term Investment Fund (the “fund”) at July 31, 2016, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at July 31, 2016 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts September 9, 2016 20Short Term Investment Fund The fund’s portfolio 7/31/16 Principal REPURCHASE AGREEMENTS (41.8%)* amount Value Interest in $89,000,000 joint tri-party repurchase agreement dated 7/29/16 with Bank of Nova Scotia due 8/1/16 — maturity value of $39,001,040 for an effective yield of 0.320% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.500% to 3.750% and due dates ranging from 7/31/16 to 8/15/41, valued at $90,782,448) $39,000,000 $39,000,000 Interest in $108,000,000 tri-party term repurchase agreement dated 7/27/16 with Barclays Capital, Inc. due 8/3/16 — maturity value of $108,006,300 for an effective yield of 0.300% (collateralized by various mortgage backed securities with coupon rates ranging from 2.500% to 6.000% and due dates ranging from 11/1/24 to 7/1/31, valued at $110,160,000) 108,000,000 108,000,000 Interest in $250,000,000 joint tri-party repurchase agreement dated 7/29/16 with Barclays Capital, Inc. due 8/1/16 — maturity value of $100,002,667 for an effective yield of 0.320% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.125% to 3.875% and due dates ranging from 7/15/18 to 2/15/42, valued at $255,000,087) 100,000,000 100,000,000 Interest in $35,000,000 tri-party term repurchase agreement dated 6/24/16 with BNP Paribas due 8/23/16 — maturity value of $35,030,333 for an effective yield of 0.520% (collateralized by various corporate bonds and notes with coupon rates ranging from 1.650% to 6.000% and due dates ranging from 10/1/17 to 2/23/46, valued at $36,770,172) IR 35,000,000 35,000,000 Interest in $160,000,000 joint tri-party repurchase agreement dated 7/29/16 with BNP Paribas due 8/1/16 — maturity value of $126,003,675 for an effective yield of 0.350% (collateralized by various mortgage backed securities with coupon rates ranging from 1.785% to 4.000% and due dates ranging from 7/1/36 to 7/1/46, valued at $163,204,760) 126,000,000 126,000,000 Interest in $233,100,000 joint tri-party term repurchase agreement dated 7/28/16 with Citigroup Global Markets, Inc. due 8/4/16 — maturity value of $167,260,732 for an effective yield of 0.330% (collateralized by various mortgage backed securities and U.S. Treasury notes with coupon rates ranging from 0.625% to 4.500% and due dates ranging from 6/30/17 to 5/1/46, valued at $237,762,000) 167,250,000 167,250,000 Interest in $360,000,000 joint tri-party repurchase agreement dated 7/29/16 with Citigroup Global Markets, Inc. due 8/1/16 — maturity value of $118,484,357 for an effective yield of 0.340% (collateralized by various U.S. Treasury bonds with coupon rates ranging from 0.750% to 3.625% and due dates ranging from 1/15/25 to 2/15/45, valued at $367,200,050) 118,481,000 118,481,000 Interest in $100,000,000 tri-party repurchase agreement dated 7/29/16 with Credit Suisse Securities (USA), LLC due 8/1/16 — maturity value of $100,002,917 for an effective yield of 0.350% (collateralized by a U.S. Treasury note with a coupon rate of 2.000% and a due date of 8/15/25, valued at $102,004,027) 100,000,000 100,000,000 Interest in $75,000,000 tri-party repurchase agreement dated 7/29/16 with Goldman, Sachs & Co. due 8/1/16 — maturity value of $75,002,000 for an effective yield of 0.320% (collateralized by various mortgage backed securities with coupon rates ranging from 2.523% to 4.500% and due dates ranging from 9/1/23 to 9/1/44, valued at $76,500,000) 75,000,000 75,000,000 Short Term Investment Fund 21 Principal REPURCHASE AGREEMENTS (41.8%)* cont. amount Value Interest in $250,000,000 joint tri-party repurchase agreement dated 7/29/16 with HSBC Bank USA, National Association due 8/1/16 — maturity value of $137,141,771 for an effective yield of 0.330% (collateralized by various U.S. Treasury notes and bonds and a mortgage backed security with coupon rates ranging from 0.125% to 3.375% and due dates ranging from 1/31/17 to 5/15/46, valued at $255,002,915) $137,138,000 $137,138,000 Interest in $50,000,000 tri-party term repurchase agreement dated 7/26/16 with J.P. Morgan Securities, LLC due 8/2/16 — maturity value of $50,002,917 for an effective yield of 0.300% (collateralized by various mortgage backed securities with coupon rates ranging from 2.000% to 11.000% and due dates ranging from 8/1/16 to 4/1/51, valued at $51,000,532) 50,000,000 50,000,000 Interest in $290,107,000 joint tri-party repurchase agreement dated 7/29/16 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 8/1/16 — maturity value of $137,879,906 for an effective yield of 0.340% (collateralized by various mortgage backed securities with coupon rates ranging from 2.806% to 4.000% and due dates ranging from 12/1/33 to 5/20/46, valued at $295,909,141) 137,876,000 137,876,000 Interest in $100,000,000 joint tri-party term repurchase agreement dated 7/26/16 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 8/2/16 — maturity value of $71,254,295 for an effective yield of 0.310% (collateralized by a mortgage backed security with a coupon rate of 4.000% and a due date of 5/20/46, valued at $102,000,001) 71,250,000 71,250,000 Interest in $50,000,000 tri-party term repurchase agreement dated 6/28/16 with RBC Capital Markets, LLC due 8/26/16 — maturity value of $50,026,583 for an effective yield of 0.330% (collateralized by various mortgage backed securities with coupon rates ranging from 2.226% to 4.246% and due dates ranging from 9/1/30 to 7/1/46, valued at $51,015,428) IR 50,000,000 50,000,000 Interest in $164,106,000 joint tri-party repurchase agreement dated 7/29/16 with RBC Capital Markets, LLC due 8/1/16 — maturity value of $70,107,928 for an effective yield of 0.330% (collateralized by various mortgage backed securities with coupon rates ranging from 1.750% to 7.000% and due dates ranging from 9/1/33 to 7/1/46, valued at $167,392,724) 70,106,000 70,106,000 Total repurchase agreements (cost $1,385,101,000) Maturity Principal COMMERCIAL PAPER (22.3%)* Yield (%) date amount Value ABN AMRO Funding USA, LLC 144A 0.641 10/3/16 $16,925,000 $16,910,292 American Honda Finance Corp. 0.480 9/16/16 10,000,000 9,993,589 American Honda Finance Corp. 0.420 8/26/16 22,000,000 21,992,711 Apple, Inc. 144A 0.420 10/4/16 31,000,000 30,977,557 AXA Financial, Inc. 144A 1.055 10/24/16 15,000,000 14,971,979 BMW US Capital, LLC 0.450 8/2/16 18,000,000 17,999,274 BPCE SA (France) 0.420 8/8/16 16,000,000 15,998,044 Coca-Cola Co. (The) 0.521 8/10/16 32,000,000 31,996,352 Commonwealth Bank of Australia 144A (Australia) 0.827 1/11/17 18,000,000 17,991,252 Commonwealth Bank of Australia 144A (Australia) 0.621 9/6/16 18,000,000 17,991,946 Cooperatieve Rabobank UA/NY (Netherlands) 0.717 8/1/16 30,000,000 29,999,143 Danske Corp. (Denmark) 0.631 10/4/16 15,000,000 14,986,712 Danske Corp. (Denmark) 0.530 8/8/16 11,870,000 11,868,754 22 Short Term Investment Fund Maturity Principal COMMERCIAL PAPER (22.3%)* cont. Yield (%) date amount Value DnB Bank ASA 144A (Norway) 0.682 11/2/16 $31,500,000 $31,441,200 Export Development Canada (Canada) 0.703 1/23/17 16,000,000 15,948,340 Lloyds Bank PLC (United Kingdom) 0.641 10/3/16 16,000,000 15,982,576 National Australia Bank, Ltd. (Australia) 0.601 10/3/16 25,000,000 24,976,900 National Australia Bank, Ltd. 144A (Australia) 0.803 8/2/16 9,000,000 8,999,671 Nationwide Building Society (United Kingdom) 0.611 8/15/16 33,500,000 33,493,783 Nestle Finance International, Ltd. (Switzerland) 0.521 9/7/16 6,000,000 5,997,380 Nestle Finance International, Ltd. (Switzerland) 0.501 10/11/16 20,000,000 19,978,458 Nordea Bank AB (Sweden) 0.905 12/6/16 12,000,000 11,964,467 Nordea Bank AB (Sweden) 0.526 8/29/16 6,000,000 5,997,603 Pfizer, Inc. 0.481 8/8/16 15,000,000 14,998,717 Prudential PLC (United Kingdom) 0.561 9/14/16 16,500,000 16,490,651 Prudential PLC 144A (United Kingdom) 0.551 8/23/16 20,000,000 19,994,389 Roche Holdings, Inc. (Switzerland) 0.400 8/16/16 4,000,000 3,999,270 Roche Holdings, Inc. 144A (Switzerland) 0.400 8/9/16 30,000,000 29,996,792 Simon Property Group LP 0.551 8/10/16 2,000,000 1,999,745 Simon Property Group LP 0.541 8/5/16 23,000,000 22,998,345 Simon Property Group LP 0.460 8/29/16 7,000,000 6,997,523 Societe Generale SA (France) 0.340 8/1/16 33,500,000 33,499,336 Stanley Black & Decker, Inc. 0.600 8/1/16 18,000,000 17,999,085 Swedbank AB (Sweden) 0.541 8/24/16 11,285,000 11,281,667 Swedbank AB (Sweden) 0.390 8/1/16 32,000,000 31,998,933 Toyota Motor Credit Corp. 0.601 8/22/16 35,000,000 34,988,847 UnitedHealth Group, Inc. 0.721 8/11/16 18,000,000 17,995,872 UnitedHealth Group, Inc. 0.530 8/1/16 14,000,000 13,999,288 Westpac Banking Corp. 144A (Australia) 0.923 3/8/17 32,000,000 31,973,024 Total commercial paper (cost $739,681,496) Maturity Principal ASSET-BACKED COMMERCIAL PAPER (16.0%)* Yield (%) date amount Value Atlantic Asset Securitization, LLC 144A 0.470 8/15/16 $16,000,000 $15,996,577 Bedford Row Funding Corp. 0.591 9/21/16 14,000,000 13,987,988 Bedford Row Funding Corp. 0.550 9/15/16 18,700,000 18,686,436 CAFCO, LLC 0.631 9/2/16 23,000,000 22,988,529 CAFCO, LLC 144A 0.601 8/23/16 14,000,000 13,995,246 Chariot Funding, LLC 0.833 1/5/17 16,000,000 15,928,676 Chariot Funding, LLC 0.490 9/20/16 14,000,000 13,987,695 CHARTA, LLC 0.621 8/25/16 7,000,000 6,997,412 CHARTA, LLC 0.601 8/24/16 27,000,000 26,990,426 CIESCO, LLC 0.571 8/11/16 30,000,000 29,995,071 CIESCO, LLC 0.520 8/26/16 4,000,000 3,998,457 CRC Funding, LLC 0.611 8/22/16 26,270,000 26,261,471 CRC Funding, LLC 0.601 9/12/16 10,000,000 9,993,250 Fairway Finance Co., LLC 144A (Canada) 0.795 12/12/16 6,000,000 5,999,796 Gotham Funding Corp. (Japan) 0.661 10/6/16 5,850,000 5,842,499 Gotham Funding Corp. (Japan) 0.520 8/8/16 5,400,000 5,399,334 Gotham Funding Corp. (Japan) 0.400 8/1/16 32,000,000 31,998,840 Short Term Investment Fund 23 Maturity Principal ASSET-BACKED COMMERCIAL PAPER (16.0%)* cont. Yield (%) date amount Value Jupiter Securitization Co., LLC 0.641 10/18/16 $5,800,000 $5,790,591 Liberty Street Funding, LLC (Canada) 0.300 8/1/16 32,000,000 31,998,840 Liberty Street Funding, LLC 144A (Canada) 0.611 10/4/16 16,000,000 15,980,347 Liberty Street Funding, LLC 144A (Canada) 0.601 8/16/16 12,000,000 11,997,270 Manhattan Asset Funding Co., LLC (Japan) 0.530 8/16/16 32,500,000 32,492,606 MetLife Short Term Funding, LLC 0.480 8/10/16 6,800,000 6,799,057 MetLife Short Term Funding, LLC 144A 0.490 9/27/16 20,000,000 19,980,000 MetLife Short Term Funding, LLC 144A 0.480 8/16/16 5,000,000 4,998,938 Old Line Funding, LLC 144A 0.828 12/2/16 23,400,000 23,399,228 Old Line Funding, LLC 144A 0.797 12/13/16 6,500,000 6,499,675 Old Line Funding, LLC 144A 0.641 9/21/16 6,500,000 6,494,423 Regency Markets No. 1, LLC 0.550 8/15/16 21,000,000 20,995,508 Sheffield Receivables Co., LLC (United Kingdom) 0.600 8/17/16 20,000,000 19,995,113 Thunder Bay Funding, LLC 144A 0.815 12/7/16 14,000,000 13,999,524 Thunder Bay Funding, LLC 144A 0.754 10/11/16 20,000,000 20,005,540 Working Capital Management Co. (Japan) 0.701 10/3/16 19,000,000 18,977,149 Total asset-backed commercial paper (cost $529,471,755) Maturity Principal CERTIFICATES OF DEPOSIT (9.5%)* Yield (%) date amount Value Australia & New Zealand Banking Group, Ltd./ New York, NY FRN 0.689 11/9/16 $30,000,000 $30,000,300 Bank of America, NA 0.840 11/4/16 30,000,000 30,023,310 Bank of Montreal/Chicago, IL FRN (Canada) 0.882 10/17/16 30,000,000 30,015,630 Canadian Imperial Bank of Commerce/ New York, NY FRN 0.813 9/19/16 30,000,000 30,011,340 Citibank, NA 0.800 11/4/16 11,800,000 11,802,276 Citibank, NA 0.700 10/13/16 20,000,000 20,002,506 Lloyds Bank PLC/New York, NY FRN (United Kingdom) 0.846 10/31/16 28,750,000 28,760,235 Nordea Bank Finland PLC/New York FRN 0.738 8/23/16 15,000,000 15,002,940 State Street Bank & Trust Co. FRN 0.837 10/20/16 30,000,000 30,012,060 Swedbank AB/New York 0.600 10/3/16 25,000,000 25,016,067 Toronto-Dominion Bank/NY (Canada) 0.590 9/21/16 14,000,000 14,000,873 Toronto-Dominion Bank/NY FRN (Canada) 0.882 12/19/16 22,000,000 22,001,474 Wells Fargo Bank, NA FRN 0.789 11/16/16 30,000,000 30,007,170 Total certificates of deposit (cost $316,570,815) Maturity Principal TIME DEPOSITS (3.5%)* Yield (%) date amount Value Australia & New Zealand Banking Group, Ltd./ Cayman Islands (Cayman Islands) 0.420 8/1/16 $33,500,000 $33,500,000 BNP Paribas/Cayman Islands (France) 0.310 8/1/16 33,500,000 33,500,000 Credit Agricole Corporate and Investment Bank/ Grand Cayman (Cayman Islands) 0.310 8/1/16 16,750,000 16,750,000 Svenska Handelsbanken/Cayman Islands (Sweden) 0.290 8/1/16 33,500,000 33,500,000 Total time deposits (cost $117,250,000) 24Short Term Investment Fund Maturity Principal U.S. TREASURY OBLIGATIONS (2.3%)* Yield (%) date amount Value U.S. Treasury FRN 0.404 1/31/17 $42,150,000 $42,163,366 U.S. Treasury FRN 0.373 10/31/16 35,500,000 35,504,611 Total U.S. treasury obligations (cost $77,649,935) Maturity Principal U.S. GOVERNMENT AGENCY OBLIGATIONS (1.9%)* Yield (%) date amount Value Federal Farm Credit Banks Funding Corporation discount notes 0.290 8/23/16 $20,000,000 $19,997,720 Federal Home Loan Banks unsec. discount notes 0.345 10/5/16 1,850,000 1,848,831 Federal Home Loan Banks unsec. discount notes 0.320 10/4/16 25,000,000 24,985,995 Federal Home Loan Banks unsec. discount notes 0.300 8/31/16 12,600,000 12,597,480 Federal Home Loan Mortgage Corporation unsec. discount notes 0.461 8/12/16 4,020,000 4,019,771 Total U.S. government agency obligations (cost $63,447,364) Maturity Principal MUNICIPAL BONDS AND NOTES (1.7%)* Yield (%) date amount Value Texas A&M University Commercial Paper, Ser. B 0.600 9/19/16 $30,000,000 $30,001,800 University of Chicago Commercial Paper, Ser. A 0.420 8/8/16 25,000,000 24,997,250 Total municipal bonds and notes (cost $54,997,958) TOTAL INVESTMENTS Total investments (cost $3,284,170,323) Key to holding’s abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2015 through July 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $3,317,154,792. IR Repurchase agreements with a maturity of more than seven days are considered to be illiquid investments. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Short Term Investment Fund25 DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 74.0% Switzerland 1.8% Canada 4.5 Cayman Islands 1.5 United Kingdom 4.1 Norway 1.0 Australia 3.1 Netherlands 0.9 Sweden 2.9 Denmark 0.8 Japan 2.9 Total 100.0% France 2.5 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $—­ $529,451,512 $—­ Certificates of deposit —­ 316,656,181 —­ Commercial paper —­ 739,669,467 — Municipal bonds and notes —­ 54,999,050 —­ Repurchase agreements —­ 1,385,101,000 —­ Time deposits —­ 117,250,000 — U.S. government agency obligations —­ 63,449,797 —­ U.S. treasury obligations —­ 77,667,977 —­ Totals by level $—­ $—­ During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. 26 Short Term Investment Fund Statement of assets and liabilities 7/31/16 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,899,069,323) $1,899,143,984 Repurchase agreements (identified cost $1,385,101,000) 1,385,101,000 Cash 75,828 Interest and other receivables 629,462 Receivable for shares of the fund sold 46,308,242 Receivable for investments sold 33,810,000 Total assets LIABILITIES Payable for shares of the fund repurchased 45,003,684 Payable for custodian fees (Note 2) 18,089 Payable for investor servicing fees (Note 2) 57,461 Payable for Trustee compensation and expenses (Note 2) 172,012 Payable for administrative services (Note 2) 12,530 Distributions payable to shareholders 2,562,638 Other accrued expenses 87,310 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $3,317,029,143 Undistributed net investment income (Note 1) 42,212 Accumulated net realized gain on investments (Note 1) 8,776 Net unrealized appreciation of investments 74,661 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value, offering price and redemption price per class P share ($3,317,154,792 divided by 3,317,029,143 shares) $1.00 The accompanying notes are an integral part of these financial statements. Short Term Investment Fund 27 Statement of operations Year ended 7/31/16 INVESTMENT INCOME Interest EXPENSES Compensation of Manager (Note 2) 8,278,247 Investor servicing fees (Note 2) 331,114 Custodian fees (Note 2) 44,745 Trustee compensation and expenses (Note 2) 215,585 Administrative services (Note 2) 88,934 Other 427,938 Fees waived and reimbursed by Manager (Note 2) (8,278,247) Total expenses Expense reduction (Note 2) (4) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 8,776 Net unrealized appreciation of investments during the year 31,858 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 28 Short Term Investment Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/16 Year ended 7/31/15 Operations: Net investment income $10,166,697 $3,269,618 Net realized gain on investments 8,776 342 Net unrealized appreciation of investments 31,858 56,938 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class P (10,223,385) (3,164,112) Increase (decrease) from capital share transactions (Note 4) (294,683,020) 101,363,506 Total increase (decrease) in net assets NET ASSETS Beginning of year 3,611,853,866 3,510,327,574 End of year (including undistributed net investment income of $42,212 and $98,558, respectively) The accompanying notes are an integral part of these financial statements. Short Term Investment Fund 29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset end of period to average to average turnover Period ended­ of period­ income (loss) on investments­ a operations­ income­ distributions end of period­ value (%) b (in thousands) net assets (%) c,d net assets (%) d (%) Class P­ July 31, 2016­ $1.00­ 0.0031­ —­ 0.0031­ (0.0031) $1.00­ .31­ $3,317,155­ .03­ .31­ — July 31, 2015­ 1.00­ 0.0009­ —­ 0.0009­ (0.0008) 1.00­ .08­ 3,611,854­ .03­ .09­ 12­ July 31, 2014­ 1.00­ 0.0007­ —­ 0.0007­ (0.0007) 1.00­ .07­ 3,510,328­ .03­ .07­ 72­ July 31, 2013† 1.00­ 0.0002­ —­ 0.0002­ (0.0002) 1.00­ * 2,682,411­ .03* .02* —­ * Not annualized. † For the period February 19, 2013 (commencement of operations) to July 31, 2013. a Amount represents less than $0.0001 per share. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of the fund reflect a reduction of the following amounts (Note 2): Percentage of average net assets July 31, 2016 0.25% July 31, 2015 0.25 July 31, 2014 0.25 July 31, 2013 0.11 The accompanying notes are an integral part of these financial statements. 30 Short Term Investment Fund Short Term Investment Fund31 Notes to financial statements 7/31/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2015 through July 31, 2016. Putnam Short Term Investment Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests in a diversified portfolio of fixed-income securities comprised of short duration, investment-grade money market and other fixed-income securities. The fund’s investments may include obligations of the U.S. government, its agencies and instrumentalities, which are backed by the full faith and credit of the United States (for example, U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds) or by only the credit of a federal agency or government-sponsored entity (for example, Fannie Mae or Freddie Mac mortgage-backed bonds), domestic corporate debt obligations, municipal debt securities, securitized debt instruments (such as mortgage- and asset-backed securities), repurchase agreements, certificates of deposit, bankers acceptances, commercial paper (including asset-backed commercial paper), time deposits, Yankee Eurodollar securities and other money market instruments. The fund may also invest in U.S. dollar-denominated foreign securities of these types. Under normal circumstances, the effective duration of the fund’s portfolio will generally not be greater than one year. Effective duration provides a measure of a fund’s interest-rate sensitivity. The longer a fund’s duration, the more sensitive the fund is to shifts in interest rates. The fund will maintain a dollar-weighted average portfolio maturity of three years or less. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classP shares, which are sold without a front-end sales charge and generally are not subject to a contingent deferred sales charge. ClassP shares are only available to other Putnam funds and other accounts managed by Putnam Management or its affiliates. Shares of the fund are sold at net asset value. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible 32Short Term Investment Fund for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the Short Term Investment Fund 33 accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. For the reporting period, there were no material temporary or permanent differences. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $342 to increase undistributed net investment income and $342 to decrease accumulated net realized gain. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $155,647 Unrealized depreciation (80,986) Net unrealized appreciation 74,661 Undistributed ordinary income 2,604,850 Undistributed short-term gain 8,776 Cost for federal income tax purposes $3,284,170,323 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services monthly based on the average net assets of the fund. Such fee is based on the annual rate of 0.25% of the average net assets of the fund. Putnam Management has contractually agreed to waive its management fee from the fund through November 30, 2017. During the reporting period, the fund waived $8,278,247 as a result of this waiver. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.20% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.01% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $4 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $2,545, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. 34 Short Term Investment Fund The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has not adopted a distribution plan (the Plan) pursuant to Rule 12b–1 under the Investment Company Act of 1940. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales (including maturities) of short-term investment securities aggregated $230,764,995,659 and $231,009,007,781, respectively. During the reporting period, the cost of purchases and the proceeds from sales of long-term investment securities were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $— $— U.S. government securities (Long-term) — 89,910,000 Total $— The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 7/31/16 Year ended 7/31/15 ClassP Shares Amount Shares Amount Shares sold 16,816,320,587 $16,816,320,587 18,995,443,940 $18,995,443,940 Shares issued in connection with reinvestment of distributions — 16,816,320,587 16,816,320,587 18,995,443,940 18,995,443,940 Shares repurchased (17,111,003,607) (17,111,003,607) (18,894,080,434) (18,894,080,434) Net increase (decrease) Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Short Term Investment Fund 35 Note 6: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of Nova Scotia Barclays Capital, Inc. BNP Paribas Citigroup Global Markets, Inc. Credit Suisse Securities (USA), LLC Goldman, Sachs & Co. HSBC Bank USA, National Association J. P. Morgan Securities, LLC Merrill Lynch, Pierce, Fenner and Smith, Inc. RBC Capital Markets, LLC Total Assets: Repurchase agreements** $39,000,000 $208,000,000 $161,000,000 $285,731,000 $100,000,000 $75,000,000 $137,138,000 $50,000,000 $209,126,000 $120,106,000 $1,385,101,000 Total Assets Liabilities: Total Liabilities $— $— $— $— $— $— $— $— $— $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $39,000,000 $208,000,000 $161,000,000 $285,731,000 $100,000,000 $75,000,000 $137,138,000 $50,000,000 $209,126,000 $120,106,000 Net amount $— $— $— $— $— $— $— $— $— $— ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. 36 Short Term Investment Fund Short Term Investment Fund 37 Federal tax information (Unaudited) The Form 1099 that will be mailed to you in January 2017 will show the tax status of all distributions paid to your account in calendar 2016. 38Short Term Investment Fund About the Trustees Independent Trustees Short Term Investment Fund 39 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2016, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 40 Short Term Investment Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, James F. Clark (Born 1974) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2016 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments Vice President and BSA Compliance Officer and Putnam Management Since 2002 Director of Operational Compliance, Michael J. Higgins (Born 1976) Putnam Investments and Putnam Vice President, Treasurer, and Clerk Retail Management Since 2010 Manager of Finance, Dunkin’ Brands (2008– Nancy E. Florek (Born 1957) 2010); Senior Financial Analyst, Old Mutual Asset Vice President, Director of Proxy Voting Management (2007–2008); Senior Financial and Corporate Governance, Assistant Clerk, Analyst, Putnam Investments (1999–2007) and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. Short Term Investment Fund 41 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund Government Money Market Fund* Emerging Markets Equity Fund High Yield Advantage Fund Equity Spectrum Fund High Yield Trust Europe Equity Fund Income Fund Global Equity Fund Money Market Fund* International Capital Opportunities Fund Short Duration Income Fund International Equity Fund U.S. Government Income Trust Investors Fund Low Volatility Equity Fund Tax-free Income Multi-Cap Core Fund AMT-Free Municipal Fund Research Fund Intermediate-Term Municipal Income Fund Strategic Volatility Equity Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, and Pennsylvania. 42 Short Term Investment Fund Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund ® portfolios with managed allocations to Absolute Return 300 Fund ® stocks, bonds, and money market Absolute Return 500 Fund ® investments to generate retirement income. Absolute Return 700 Fund ® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady ® 2060 Fund Global Telecommunications Fund RetirementReady ® 2055 Fund Global Utilities Fund RetirementReady ® 2050 Fund RetirementReady ® 2045 Fund Asset Allocation RetirementReady ® 2040 Fund George Putnam Balanced Fund RetirementReady ® 2035 Fund RetirementReady ® 2030 Fund Global Asset Allocation Funds — four RetirementReady ® 2025 Fund investment portfolios that spread your RetirementReady ® 2020 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Short Term Investment Fund 43 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 44Short Term Investment Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisor Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Robert E. Patterson Principal Accounting Officer, Marketing Services George Putnam, III and Assistant Treasurer Putnam Retail Management Robert L. Reynolds One Post Office Square W. Thomas Stephens Susan G. Malloy Boston, MA 02109 Vice President and Officers Assistant Treasurer Custodian Robert L. Reynolds State Street Bank President James P. Pappas and Trust Company Vice President Jonathan S. Horwitz Legal Counsel Executive Vice President, Mark C. Trenchard Ropes & Gray LLP Principal Executive Officer, and Vice President and Compliance Liaison BSA Compliance Officer Independent Registered Public Accounting Firm Steven D. Krichmar Nancy E. Florek PricewaterhouseCoopers LLP Vice President and Vice President, Director of Principal Financial Officer Proxy Voting and Corporate Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Short Term Investment Fund. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees July 31, 2016	$53,343	$ —	$3,848	$ — July 31, 2015	$72,076	$ —	$3,736	$ — For the fiscal years ended July 31, 2016 and July 31, 2015, the fund's independent auditor billed aggregate non-audit fees in the amounts of $563,601 and $683,412 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
